UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ☐ Preliminary Information Statement ☐ Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)) ☒ Definitive Information Statement Oxford Resource Partners, LP (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A Oxford Resource Partners, LP 41 South High Street, Suite 3450 Columbus, Ohio 43215 NOTICE OF ACTION BY WRITTEN CONSENT We are Not Asking You for a Proxy and You are Requested Not to Send Us a Proxy To the Unitholders of Oxford Resource Partners, LP: The purpose of this notice of action by written consent and information statement is to advise the unitholders of Oxford Resource Partners, LP (the “Partnership”) of the approval, by written consent, of a first amendment (the “Amendment”) to the Oxford Resource Partners, LP Amended and Restated Long-Term Incentive Plan (the “Current LTIP”; as amended, the “LTIP”). The Current LTIP provides for awards of options to purchase common units, common unit appreciation rights, restricted common units, phantom common units, other common unit-based awards, common units and replacement common units, including any tandem distribution equivalent rights granted with respect thereto, to employees, directors or consultants providing services to us, our general partner or affiliates thereof. The Amendment will authorize an additional 750,000 common units of the Partnership for grants and issuances under the LTIP. This notice and information statement is being mailed to unitholders of record of the Partnership as of January 29, 2014. We are not asking you to approve the Amendment. The Amendment was unanimously approved by the board of directors of Oxford Resources GP, LLC, our general partner, on December 12, 2013. Although approval by unitholders of the Amendment is also required by rules of The New York Stock Exchange (the “NYSE”), we are not soliciting your vote because, on December 31, 2013, AIM Oxford Holdings, LLC and C&T Coal, Inc. (the “Consenting Majority Unitholders”), who together held a majority of our outstanding total common and subordinated units as of that date, also approved the Amendment by a written consent in lieu of a special meeting of the unitholders, with the Amendment to be effective 20 calendar days after the date this information statement is sent or given to our unitholders. Such action by written consent is sufficient to adopt the Amendment without the affirmative vote of any other unitholders. Accordingly, no other votes are necessary to adopt the Amendment and your approval is neither required nor requested. Notwithstanding the execution and delivery of the written consent by the Consenting Majority Unitholders as described above, under applicable securities regulations, the Amendment may not become effective until at least 20 calendar days after the date this information statement is sent or given to our unitholders. Therefore, the earliest possible date on which the Amendment can become effective is February 27, 2014. A copy of the Amendment is attached to the accompanying information statement as Annex A. Under the rules of the Securities and Exchange Commission (the “SEC”) and Delaware law, we are required to furnish you with certain information concerning the LTIP and this action by the Consenting Majority Unitholders. This notice and the accompanying information statement shall constitute notice to you as required by the rules of the SEC, our Third Amended and Restated Agreement of Limited Partnership, as amended, and Delaware law. If you have any questions, please contact our Investor Relations Department at (614) 643-0314. Sincerely, Daniel M. Maher Senior Vice President, Chief Legal Officer and Secretary This notice and the accompanying information statement are dated and are first being mailed to our unitholders on or about February 7, 2014. Oxford Resource Partners, LP 41 South High Street, Suite 3450 Columbus, Ohio 43215 INFORMATION STATEMENT We are Not Asking You for a Proxy and You are Requested Not to Send Us a Proxy To the Unitholders of Oxford Resource Partners, LP: This information statement is being furnished to the unitholders of Oxford Resource Partners, LP (the “Partnership”) of record as of January 29, 2014 to provide information about a first amendment (the “Amendment”) to the Oxford Resource Partners, LP Amended and Restated Long-Term Incentive Plan (the “Current LTIP”; as amended, the “LTIP”). The Current LTIP provides for awards of options to purchase common units, common unit appreciation rights, restricted common units, phantom common units, other common unit-based awards, common units and replacement common units, including any tandem distribution equivalent rights granted with respect thereto, to employees, directors or consultants providing services to us, our general partner or affiliates thereof. The Amendment will authorize an additional 750,000 common units of the Partnership for grants and issuances under the LTIP. We are not asking you to approve the Amendment. The Amendment was unanimously approved by the board of directors of Oxford Resources GP, LLC, our general partner, on December 12, 2013. Although approval by unitholders of the Amendment is also required by rules of The New York Stock Exchange (the “NYSE”), we are not soliciting your vote because, on December 31, 2013, AIM Oxford Holdings, LLC and C&T Coal, Inc. (the “Consenting Majority Unitholders”), who together held a majority of our outstanding total common and subordinated units as of that date, also approved the Amendment by a written consent in lieu of a special meeting of the unitholders to be effective 20 calendar days after the date this information statement is sent or given to our unitholders. This action by written consent will be sufficient to adopt the Amendment without the affirmative vote of any other unitholders. Accordingly, no other votes are necessary to adopt the Amendment and your approval is neither required nor requested. Notwithstanding the execution and delivery of the written consent by the Consenting Majority Unitholders as described above, under applicable securities regulations, the Amendment may not become effective until at least 20 calendar days after the date this information statement is sent or given to our unitholders. Therefore, the earliest possible date on which the Amendment can become effective is February 27, 2014. A copy of the Amendment is attached to this information statement as Annex A. Please read this information statement carefully and in its entirety as it contains important information. Neither the SEC nor any state securities commission has approved or disapproved of the Amendment, passed upon the merits or fairness of the Amendment or determined if this information statement is accurate or complete. Any representation to the contrary is a criminal offense. Sincerely, Daniel M. Maher Senior Vice President, Chief Legal Officer and Secretary This information statement is dated and is first being mailed to our unitholders on or about February 7, 2014. ACTION BY THE BOARD OF DIRECTORS OF THE GENERAL PARTNER AND CONSENTING MAJORITY UNITHOLDERS On December 12, 2013, the board of directors of Oxford Resources GP, LLC (the or our “General Partner”), the general partner of Oxford Resource Partners, LP (together with its consolidated subsidiaries, the “Partnership,” “we,” “our” or “us”), unanimously approved resolutions adopting a first amendment (the “Amendment”) to the Oxford Resource Partners, LP Amended and Restated Long-Term Incentive Plan (the “Current LTIP”; as amended, the “LTIP”), subject to the requisite unitholder approval as required by the rules of the New York Stock Exchange (“NYSE”).The Current LTIP provides for awards of options to purchase common units, common unit appreciation rights, restricted common units, phantom common units, other common unit-based awards, common units and replacement common units, including any tandem distribution equivalent rights granted with respect thereto, to employees, directors or consultants providing services to the Partnership, the General Partner or affiliates thereof. The Amendment will authorize an additional 750,000 common units of the Partnership for grants and issuances under the LTIP. Under Delaware law and under our Third Amended and Restated Agreement of Limited Partnership, as amended (the “Partnership Agreement”), any action that may be taken at a meeting of unitholders may be taken without a meeting if approval in writing setting forth the action so taken is signed by the holders of outstanding limited partner interests having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all limited partner interests were present and voted. On December 31, 2013, the action taken by the board of directors of the General Partner (the “Board”) regarding the Amendment was approved by the written consent of AIM Oxford Holdings, LLC (“AIM Oxford”) and C&T Coal, Inc. (“C&T Coal,” and together with AIM Oxford, collectively the “Consenting Majority Unitholders”), who together held a majority of our outstanding total common and subordinated units as of that date, to be effective 20 calendar days after the date this information statement is sent or given to our unitholders. Consequently, no meeting of our common unitholders is required to be or will be held to approve the Amendment. DISSENTER’S RIGHT OF APPRAISAL Under Delaware law, unitholders are not entitled to any dissenter’s right of appraisal with respect to the above action. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF As of December 31, 2013, there were a total of 20,867,073 common and subordinated units issued and outstanding. Each holder of common or subordinated units is entitled to one vote for each such common or subordinated unit held by such holder. As of December 31, 2013, the Consenting Majority Unitholders were the record owners of 11,350,405 common and subordinated units, representing a majority of the issued and outstanding common and subordinated units of Oxford Resource Partners, LP. The Consenting Majority Unitholders, as the holders of a majority of our outstanding common and subordinated units, have approved the Amendment as described above. Preemptive Rights. Pursuant to our Partnership Agreement, no person, other than our General Partner, has any preemptive, preferential or other similar rights with respect to the issuance of our equity securities, including our common units. Our General Partner has the right, which it may assign to any of its affiliates, to purchase equity securities from us whenever, and on the same terms that, we issue equity securities to persons other than our General Partner and its affiliates, to the extent necessary for the General Partner and its affiliates to maintain their percentage ownership equal to any or all of the percentage ownership that existed immediately prior to the issuance of such equity securities. Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information regarding the beneficial ownership of units as of February 3, 2014 (the “Ownership Reference Date”) by: ● each person who is known to us to beneficially own 5% or more of such units to be outstanding; ● our General Partner; ● each of the directors and named executive officers of our General Partner; and ● all of the directors and executive officers of our General Partner as a group. All information with respect to beneficial ownership has been furnished by the respective directors, officers or 5% or more unitholders as the case maybe. The equity interests of our General Partner are comprised of Class A units and Class B units.The Class B units represent only profits interests in our General Partner from the date of issuance.The Class A units of our General Partner are owned 33.7% by C&T Coal and 66.3% by AIM Oxford (both of which are reflected as 5% or more unitholders in the table below).C&T Coal is owned by Charles C. Ungurean, our President and Chief Executive Officer, and Thomas T. Ungurean, our former Senior Vice President, Equipment, Procurement and Maintenance, and AIM Oxford is owned by AIM Coal LLC and certain investment partnerships affiliated with American Infrastructure MLP Fund, L.P.The Class B units of our General Partner are owned 67.3% by Daniel M. Maher, our Senior Vice President, Chief Legal Officer and Secretary, and 32.7% by Jeffrey M. Gutman, our former Senior Vice President, Chief Financial Officer and Treasurer. The amounts and percentage of units beneficially owned are reported on the basis of regulations of the SEC governing the determination of beneficial ownership of securities.Under the rules of the SEC, a person is deemed to be a “beneficial owner” of a security if that person has or shares “voting power,” which includes the power to vote or to direct the voting of such security, or “investment power,” which includes the power to dispose of or to direct the disposition of such security.In computing the number of common units beneficially owned by a person and the percentage ownership of that person, common units subject to options or warrants held by that person that are currently exercisable or exercisable within 60days of the Ownership Reference Date, if any, are deemed outstanding, but are not deemed outstanding for computing the percentage ownership of any other person.Except as indicated by footnote, the persons named in the table below have sole voting and investment power with respect to all units shown as beneficially owned by them, subject to community property laws where applicable. The percentage of units beneficially owned is based on a total of 10,589,149 common units and 10,280,380 subordinated units outstanding as of the Ownership Reference Date. Name of Beneficial Owner Common Units to be Beneficially Owned Percentage of Common Units to be Beneficially Owned Subordinated Units to be Beneficially Owned Percentage of Subordinated Units to be Beneficially Owned Percentage of Total Common and Subordinated Units to be Beneficially Owned AIM Oxford Holdings, LLC % % % C&T Coal, Inc % % % Pacific Investment Management Company LLC (4) % — — % Advisory Research, Inc. (5) % — — % George E. McCown % % % Brian D. Barlow — Matthew P. Carbone % % % Gerald A. Tywoniuk * — — * Peter B. Lilly * — — * Robert J. Messey * — — * Charles C. Ungurean % % % Thomas T. Ungurean % % % Bradley W. Harris * — — * Gregory J. Honish * — — * Daniel M. Maher * — — * Michael B. Gardner * — — * All directors and executive officers as a group (consisting of 12 persons) % % % An asterisk indicates that the person or entity owns less than one percent. AIM Oxford Holdings, LLC is governed by its sole manager, AIM Coal Management, LLC, a Delaware limited liability company.AIM Coal Management, LLC’s members consist of George E. McCown and Matthew P. Carbone, both directors of our General Partner, and Robert B. Hellman, Jr. Messrs.McCown, Carbone and Hellman, in their capacities as members of AIM Coal Management, LLC, share voting and investment power with respect to the common and subordinated units owned by AIM Oxford Holdings, LLC. The address for this person or entity is 950 Tower Lane, Suite800, Foster City, California 94404. The address for this person or entity is 41 South High Street, Suite3450, Columbus, Ohio 43215. The address for this person or entity is c/o Boston Financial Data Services, Inc., 330 West 9 th Street, Kansas City, Missouri 54105. The address for this person or entity is Two Prudential Plaza, 180 N. Stetson Avenue, suite 5500, Chicago, Illinois 60601. Each of Messrs.McCown and Carbone disclaims beneficial ownership of the units, except to the extent of any pecuniary interest therein. A total of 27,774 of these common units are owned by a revocable living trust established and trusteed by Mr. Tywoniuk.Mr. Tywoniuk disclaims beneficial ownership of the units held by such trust, except to the extent of any pecuniary interest therein. A total of 6,000 of these common units are owned by a trust established by Mr. Messey and his spouse.Mr. Messey disclaims beneficial ownership of the units held by such trust, except to the extent of any pecuniary interest therein. The common units shown for Messrs. Tywoniuk, Lilly and Messey include common units which will vest and be issued to them on March 31, 2014. The number of such units which will vest and be issued are estimated because the actual number to be issued to each of them will be dependent upon the closing price for the units on March 31, 2014. Each of them will have units having a value of $12,500 at such closing price (estimated at 10,000 units based on an estimated closing price of $1.25 per unit) issued to him. Charles C. Ungurean and Thomas T. Ungurean, as the shareholders of C&T Coal, Inc., share voting and investment power with respect to the common and subordinated units owned by C&T Coal, Inc.Each of Charles C. Ungurean and Thomas T. Ungurean disclaims beneficial ownership of the units, except to the extent of any pecuniary interest therein. Does not include 532,277 common units that could be issuable upon the vesting of phantom units, which phantom units will not vest within 60days of the Ownership Reference Date. Does not include 22,772 common units that could be issuable upon the vesting of phantom units, which phantom units will not vest within 60days of the Ownership Reference Date. Does not include 328,297 common units that could be issuable upon the vesting of phantom units, which phantom units will not vest within 60days of the Ownership Reference Date. Does not include 229,758 common units that could be issuable upon the vesting of phantom units, which phantom units will not vest within 60days of the Ownership Reference Date. Does not include 294,332 common units that could be issuable upon the vesting of phantom units, which phantom units will not vest within 60days of the Ownership Reference Date. Does not include 82,560 common units that could be issuable upon the vesting of phantom units, which phantom units will not vest within 60days of the Ownership Reference Date. Securities Authorized for Issuance under Equity Compensation Plans The following table provides information concerning common units that may be issued under our Current LTIP.Our Current LTIP allows for awards of options to purchase common units, common unit appreciation rights, restricted common units, phantom common units, other common unit-based awards, common units and replacement common units, including any tandem distribution equivalent rights granted with respect thereto .It currently permits the grant of awards covering an aggregate of 2,056,075 units.Our Current LTIP is administered by the Compensation Committee of the Board (the “Compensation Committee”). The Board in its discretion may terminate, suspend or discontinue our Current LTIP at any time with respect to any award that has not yet been granted.The Board also has the right to alter or amend our Current LTIP or any part of our Current LTIP from time to time, including increasing the number of common units that may be issued thereunder subject to unitholder approval as required by the exchange upon which the common units are listed at that time.However, no change in any outstanding grant may be made that would materially impair the rights of a participant without the consent of such participant. The following table summarizes the number of securities remaining available for future issuance under our Current LTIP as of December 31, 2013. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column(a)) (a) (b) (c) Equity compensation plans approved by security holders — $ — Equity compensation plans not approved by security holders — — — Total — $ — Our Current LTIP was approved by our partners (general and limited) prior to our initial public offering.Our Current LTIP permits the grant of awards covering an aggregate of 2,056,705 units, inclusive of prior award grants, which grants did not and do not require approval by our limited partners. The number of remaining available units for award grants includes the units that would be issuable upon vesting of a total of 559,184 outstanding phantom units. COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS Executive Officer Compensation We do not directly employ any of the persons responsible for managing our Partnership. Instead, we are managed by our General Partner. All of the employees required to conduct and support our operations are employed by our General Partner. None of these employees are covered by collective bargaining agreements. Summary Compensation Table The following table presents total compensation amounts, paid, accrued or otherwise expensed by us with respect to the years ended December 31, 2013, 2012 and 2011 for (i) the President and Chief Executive Officer, (ii) the Senior Vice President, Chief Financial Officer and Treasurer and (iii) the three other most highly compensated executive officers of our General Partner as of December 31, 2013. Collectively, these five individuals were our “named executive officers” for 2013. Name and Principal Position Year Salary ($) Bonus ($) Unit Awards All Other Compensation Total ($) Charles C. Ungurean 2013 President and Chief Executive 2012 275,000 Officer 2011 Bradley W. Harris 2013 Senior Vice President, Chief 2012 Financial Officer and Treasurer 2011 Daniel M. Maher 2013 392,650 Senior Vice President, Chief 2012 Legal Officer and Secretary 2011 448,463 15,332 930,890 Gregory J. Honish 2013 Senior Vice President, 2012 Operations 2011 Michael B. Gardner 2013 Vice President – Legal, General Counsel – 2012 Regulatory/Environmental and Assistant Secretary 2011 The 2013 bonus amounts for each named executive officer include incentive bonus amounts ($622,500 for Mr. Ungurean, $298,800 for Mr. Harris, $268,900 for Mr. Maher, $209,200 for Mr. Honish, and $84,700 for Mr. Gardner). These incentive bonus amounts represent discretionary annual cash awards accrued with respect to 2013, and will be paid to all of the named executive officers in March 2014 except that the incentive bonus amount for Mr. Gardner was and will be paid partly in December 2013 and the remainder in March 2014. Some of the bonus information for the 2013 incentive bonus has not yet been determined, as it includes amounts determined based upon certain performance results which are not yet available, and accordingly such bonus amounts are estimated based upon the anticipated performance results. The 2013 bonus amounts for each named executive officer except Mr. Ungurean also include retention bonus amounts ($100,000 for Mr. Harris, $90,000 for Mr. Maher, $70,000 for Mr. Honish, and $50,000 for Mr. Gardner). The 2013 bonus amount for Mr. Maher additionally consists of a remaining employment inducement bonus amount of $33,750 paid in early 2013. For each named executive officer, the 2013 amount shown reflects the grant date fair value of phantom units awarded under the LTIP to each of them in January 2014 relating to services provided in 2013. For named executive officers, the 2013 amounts shown include payments made in 2013 with respect to life insurance benefits provided to each of the named executive officers, a holiday-related allowance paid in 2013 to each of the named executive officers, the taxable portion of automobile allowances paid to Messrs. Harris, Maher and Gardner, and the dues paid for Messrs. Ungurean, Harris and Maher for a dining and athletic club facility located in the same building as our executive offices.Also for Mr. Ungurean, who is provided a company-owned automobile primarily for business use (with personal use being limited to usage for commuting purposes), the amount shown for 2013 also includes the cost to us of providing the automobile to him for his use for the estimated personal usage portion thereof for commuting purposes (10% of the total cost) in the amount of $1,966. Compensation Discussion and Analysis Our compensation program is designed to recruit and retain as executive officers individuals with the highest capacity to develop, grow and manage our business, and to align their compensation with our short-term and long-term goals.To do this, our compensation program for executive officers is generally made up of the following components:(i)base salary, designed to compensate our executive officers for work performed during the fiscal year; (ii)short-term incentive programs, designed to reward our executive officers for our yearly performance and for their individual performances during the fiscal year; and (iii)equity-based awards granted under the LTIP, which are meant to align our executive officers’ interests with those of our unitholders and our long-term performance. Our General Partner, under the direction of the Board, is responsible for the management of our operations and employs all of the employees that operate our business.These responsibilities include establishing and maintaining the policies and practices with respect to executive compensation.The Board appoints and maintains the Compensation Committee to help the Board administer certain aspects of the compensation policies and programs for our executive officers and certain other employees and to make recommendations to the Board relating to the compensation of the directors and executive officers of our General Partner. The Compensation Committee and the Board are charged with, among other things, the responsibility of: ● reviewing executive officer compensation policies and practices to ensure adherence to our compensation philosophies and that the total compensation paid to our executive officers is fair, reasonable and competitive; ● reviewing base salary levels for our executive officers and determining any adjustments thereto; ● assessing the individual performance of our executive officers and their contributions to our company-wide performance; ● determining the annual bonuses to be provided to our executive officers for a given year after taking into account target bonus levels set forth in executive officers’ employment agreements or otherwise established for the year; and ● determining the types, amounts and vesting terms of awards to be provided to our executive officers under the LTIP. In making compensation determinations, the Compensation Committee and the Board consider the recommendations of our CEO with respect to the other executive officers.The total compensation of our executive officers and the components and relative emphasis among components of their annual compensation are reviewed on at least an annual basis by the Compensation Committee with any proposed changes recommended to the Board for final approval. We structured total compensation for our executives to provide a guaranteed amount of cash compensation in the form of competitive base salaries, while also providing a meaningful amount of annual cash compensation dependent on our performance and individual performance of the executives in the form of annual bonuses.We also sought to provide a portion of total compensation in the form of equity-based awards under the LTIP, in order to align the interests of executives and other key employees with those of our unitholders and for retention purposes.In both January and March 2012, and also in January 2013 and January 2014, but relating in each case to performance in the immediately preceding year, we made, and in the future we expect to regularly make, equity-based awards as a part of our annual compensation decision-making process. Compensation decisions for individual executive officers were the result of the subjective analysis of a number of factors, including the individual executive officer’s experience, skills or tenure with us, changes to the individual executive officer’s position and responsibilities and our performance.In measuring the contributions of executive officers and our performance, a variety of financial measures were considered, including non-GAAP financial measures used by management to assess our financial performance.For 2011 and 2012, the Board used the amount of distributable cash flow available for the cash distributions made to our equityholders as the primary measure of our operating performance, and for 2013, the Board used an EBITDA-based measure as the primary measure of our operating performance.In addition, an evaluation of the individual performance of each of the executive officers was taken into consideration. In making individual compensation decisions, the Compensation Committee and the Board relied on and will continue to rely on performance goals or targets for a significant part of the incentive compensation bonuses of our executive officers.Each executive officer’s current and prior compensation was considered in setting compensation for 2013.The amount of each executive officer’s current compensation was considered as a base against which determinations were made as to whether increases were appropriate to retain the executive officer in light of competition or in order to provide continuing performance incentives.The Compensation Committee and the Board retain and exercise their discretion to adjust the components of compensation to achieve our goal of recruiting, promoting and retaining as executive officers individuals with the skills necessary to execute our business strategy and develop, grow and manage our business. For each of the 2013 and 2014 performance periods, our Compensation Committee made and intends to make compensation recommendations to the Board based upon trends occurring within our industry, including from a peer group of companies that our Compensation Committee identifies and reviews on at least an annual basis.Although the Board and our Compensation Committee review compensation data relating to our peer group of companies, prior to 2013 they did not benchmark compensation at any particular level relative to our peer group.For 2013 and going forward, the Board and our Compensation Committee have benchmarked generally and intend to continue to benchmark generally compensation in a range around the 50 th percentile level relative to our peer group. Base Salaries.
